Title: From George Washington to Clement Biddle, 5 December 1786
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 5th Decr 1786.

Your letters of the 15th of Octr and 5th of Novr are both before me, and I shall reply to them in their order.
For your trouble in negotiating my Certificate I thank you.

If it is necessary (in order) that you may receive the half yearly interest thereon I would wish you to keep it. If you can draw this without it may be sent to me. In the meantime inform me if you please if this certificate can be converted into cash, and upon what terms? that if I should have occasion to make any purchases in Philadelphia I may know the amount of this fund. The Indents to the amount of 84 53/90 Dollars I have recd and note the credit you have given me for the year & halfs interest.
The Curtains, stuff, & Nails are safe at hand and will answer very well.
The uncertainty of getting good spring Barley (for I had made many fruitless enquiries in this State & the parts of Maryland bordering on it before I wrote to you) induced me to put the ground which I had first allotted for this grain into Wheat & rye but if you could procure & send to me by one of the the first vessels bound from your port to Alexandria fifty bushels I will yet find as much ground as will receive this quantity of Seed or if you have engaged one hundred bushls of this grain from Mr Haines as the expression of your letter seems to impart I will readily take it, but would not chuse to be under any promise to supply him with the produce of it—1st because being uncertain of the yield and inclining to go pretty largely upon it if I find it likely to answer my purpose I shall want a good deal for seed another year—and 2d because the frieght around it is to be feared would sink too deep into the sales to render me any profit upon a small quantity.
The Clover seed (as I conceived this had been a productive year of it) is high—yet I would beg you to send me 300 weight—as soon as I know the precise cost of this and the Barley the money shall be remitted—or if you have any dealings in Alexandria & an order on me would answer your purposes equally well it shall be immediately paid. If it is the same thing to Mr Haines whether I take 50 or 100 Bushls of Barley I should under the circumstances already mentioned prefer the ⟨former⟩ quantity. It is so essential to every Farmer to have his seeds by him that I would urge in the strongest terms that these now required be sent me by the first good Water conveyance. The uncertainties & disappointments I met with last spring will always make me anxious to obtain all my seeds long before the season for sowing

them shall have arrived—At any rate let me know by Post what I have to expect. Best wishes attend Mrs Biddle & your family. I am—Dr Sir Yr most Obedt Hble Servt

Go: Washington

